Conviction is for the unlawful transportation of intoxicating liquor; punishment fixed at confinement in the penitentiary for a period of one year.
Appellant had in his possession while riding horseback along the public road two quarts of whisky tied to his saddle. He declared in his testimony that he was taking the whisky to his home for medicinal *Page 24 
purposes. This issue, thus raised, was submitted to the jury, and they were instructed that if he was carrying the whisky to his home for medicinal purposes, an acquittal should result.
There is a bill complaining of the statement of the prosecuting attorney in argument to the effect that appellant had told a different story to the officers when he was caught. We find nothing in the bill which negatives the fact that the argument related to part of the evidence in the case. The bill, therefore, reveals no error
The judgment is affirmed.
                          ON REHEARING                       November 14, 1923.